Title: Abigail Adams to John Quincy Adams, 10 August 1796
From: Adams, Abigail
To: Adams, John Quincy


          
            My Dear son
            Quincy August 10th 1796
          
          Since the date of my last July 11th I have received an Authentic account of Your appointment as Minister Plenipo. to the Court of Portugal. it was the last nomination which the President made, before the rising of Congress, and took place after your Father came home, without its ever being hinted to him. the appointment was agreed to as mr otis informs me, unanimously by the Senate. this is an additional proof of the confidence which Your Country reposes in You; and of the approbation of the President, who has thus honourd, and promoted You.
          You will feel it a new incentive to discharge with fidelity the important trusts committed to You and to continue to deserve well of Your Country. I suppose mr King carried out Your commission and instructions.
          The engagements You made in London will lead You no Doubt to go theither, on Your Way to Portugal this new appointment my Dear Son has filld my Mind with a thousand anxieties on Your account. Will the Parents of the Young Lady think it adviseable for their Daughter, at so early an Age, without any knowledge or experience of the World, to be introduced into the Manners Luxeries dissapations and amusements of a foreign Court,? placed in an elevated Station, with examples before her Eyes of a Stile of living altogether incompatable with her future views and prospects in America? She has no Doubt been reard and Fosterd under the Eyes of kind and indulgent Parents, who have given her a Virtuous Education, taught her to Love the Domestic virtues, and at the Same time accomplishd her in Musick Dancing French &c I conceive the Young Lady to be accomplishd both in Mind and person not unfit to grace a Court, but the Question is thus accomplishd: is there not great Danger of her contracting such inclinations, and habits as to endanger her Youth and inexperience, as to unfit her for the discharge

of those Domestic Duties, which cement the union of Hearts, and give it its Sweetest pleasures.
          You know upon what an unstable foundation all the honours and promotion, in our Country rests. You know how inaddequate the allowence to an American Minister is, when compared with those of other Countries, of the same Rank, and You know, what Your prospects are when you return to America. if you were to bring Me Home a Daughter, she would be comeing to the Land of her Fathers Nativity, and would probably form no higher expectations than you might find the means of gratifying. She would assimilate herself to our Manners to our customs and our habits, which she would find so similar to those in which it is probable she has been Educated, that the Change might not be painfull to her. but who can answer for her after having been introduced into the dissipations of a foreign Court?
          You have seen sufficient of the world to think soberly of these things, and to say with Ulysses
          
            In pomps or Joys, the palace or the Grot
            My Countrys Image never was forgot
          
          and o may you add
          
            “My absent Parents rose before my sight
            And distant lay Contentment and delight”
          
          What the Changes may be in this Country at the approaching Election is more than I am able say one thing I can say with certainty, that you can neither hope or expect to find at the Head of the Government any Man who will do so much to promote you, as the President of the United States has Done. I sometimes think that your early promotion is in Some measure oweing to that Idea, as well as a desire to reward those abilities which have distinguishd Your late Mission—
          our Country appears all tranquility. Providence is loading the Earth with Bounties a more plentifull Season was never known. may our Hearts be filled with Gratitude. we have Health in our borders, and peace in our dwellings.
          I inclose You a scrip of the last weeks Paper that you may see, the Treaty is like to be complied with by the British so far as respects the Evacuation of the Forts.
          I heard from N York a fortnight Since. they were all well. Charles expected Dayly to be a Father
          
          Not a line of a later Date from my Dear Thomas than 1 of last December. my Heart sinks like a stone when I think of him, poor Dear soul, so sick, so far from Home. your last letter of May 12 informd me that you heard from him 28 April. this was a consolation to your anxious and ever affectionate / Mother
          
            A Adams
          
        